IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CARLOS TONEZ,                : No. 162 EM 2014
                             :
               Petitioner    :
                             :
                             :
           v.                :
                             :
                             :
COMMONWEALTH OF PENNSYLVANIA :
/ COURT OF COMMON PLEAS,     :
                             :
               Respondent    :


                                    ORDER


PER CURIAM
      AND NOW, this 11th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.